MEMORANDUM DECISION
                                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                             Dec 21 2016, 7:27 am

      regarded as precedent or cited before any                              CLERK
                                                                         Indiana Supreme Court
      court except for the purpose of establishing                          Court of Appeals
                                                                              and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
      Robert Neale                                            Gregory F. Zoeller
      New Castle, Indiana                                     Attorney General of Indiana

                                                              Andrea E. Rahman
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Robert Neale,                                           December 21, 2016
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              33A05-1605-PL-1211
              v.                                              Appeal from the Henry Circuit
                                                              Court
      State of Indiana,                                       The Honorable Kit C. Crane,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              33C02-1602-PL-5



      Vaidik, Chief Judge.


[1]   Robert Neale, who is serving a lengthy prison sentence for child molesting, filed

      a lawsuit against the State and the Indiana Department of Correction alleging


      Court of Appeals of Indiana | Memorandum Decision 33A05-1605-PL-1211| December 21, 2016    Page 1 of 2
      that they had violated his Fifth Amendment right against self-incrimination by

      taking away credit time, privileges, and visitation in response to his refusal to

      admit his guilt as part of Indiana’s Sex Offender Management and Monitoring

      (“SOMM”) program. The trial court dismissed the suit, agreeing with the State

      that our Supreme Court rejected the same claim in Bleeke v. Lemmon, 6 N.E.3d

      907 (Ind. 2014). On appeal, Neale does not even mention that Supreme Court

      ruling. Instead, he relies on this Court’s earlier holding—in the same case—

      that “[t]he SOMM program’s requirements violate the Fifth Amendment.”

      Bleeke v. Lemmon, 982 N.E.2d 1040, 1054 (Ind. Ct. App. 2013). But that is the

      precise holding that our Supreme Court subsequently rejected in its own

      opinion. See 6 N.E.3d at 940 (“[The SOMM program’s] requirements do not

      violate the Fifth Amendment's privilege against self-incrimination.”). We, of

      course, are bound by our Supreme Court’s decision in Bleeke, and Neale does

      not give us a reason to distinguish his case from that case.

[2]   Affirmed.

      Bradford, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A05-1605-PL-1211| December 21, 2016   Page 2 of 2